          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

ADAM P McNIECE,

      Plaintiff,
v.                                               CASE NO. 1:19-cv-323-AW-GRJ

TOWN OF YANKEETOWN,
et al.,

     Defendants.
__________________________________/

                             ORDER OF DISMISSAL

      I have considered the magistrate judge’s January 16, 2020 Report and

Recommendation. ECF No. 8. I have also reviewed de novo the issues raised in

Plaintiff’s objections. ECF No. 11. I have now determined that the Report and

Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2. The Clerk will enter a judgment that says “This case is dismissed for lack

of subject matter jurisdiction.” The Clerk will then close the file.

      SO ORDERED on February 3, 2020.

                                        s/ Allen Winsor
                                        United States District Judge
